DETAILED ACTION
This action is in response to the RCE filed 16 October 2021.
Claims 1, 6, 7, 10–14, 17, 19, and 20 are pending. Claims 1, 14, and 19 are independent.
Claims 1, 6, 7, 10–14, 17, 19, and 20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 16 October 2021 has been entered.
Response to Arguments
The objection to the specification is withdrawn in light of the amendment.
Applicant's arguments, see remarks, filed 16 October 2021, with respect to the rejection(s) of claim(s) 1, 6, 7, 10–14, 17, 19, and 20 under § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Mirho.
Claim Rejections—35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 6, 7, 10–14, 17, 19, and 20 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to an abstract idea without significantly more.
Regarding claims 1, 10, 14, and 19, these claims are directed to an abstract idea without significantly more. The claims recite, when considered individually or as a whole, a method, system, and computer program for patent application drafting.
The limitations “…an association between each of a plurality of application features and a corresponding system component from a plurality of system components, wherein each of the plurality of application features comprises an element of a method claim, and wherein each of the plurality of system components performs one or more of the application features”, “creating an application data object associated with a patent disclosure…”, “generating specification data…”, and “generating a patent specification document…”, under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using a pen and paper”. See MPEP § 2106.04(a)(2)(III). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims merely recite the additional elements “receiving user input”, “using a lookup function”, and “compress document [XML] comprising a first set of XML parts corresponding to the patent specification template and a second set of XML parts corresponding to the specification data into a single document”. These merely describe insignificant extra solution activity that are well-understood, routine, and conventional activities. See MPEP § 2106.05(d). For example, U.S. Patent No. 10,732,815 B1 discloses receiving user input for generating patent application documents and using a lookup function in the process of generating documents; Microsoft (“Copy contents of an Open XML package part to a document part in a different package”) discloses combining and compressing XML parts to form a document.
Therefore, these claims are not patent eligible.
Regarding claims 6, 7, 17, and 20, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require “generating a patent drawing document based on [an XML] patent drawing template and [XML drawing data generated based on the application data object]”, which are further steps to the “mental process”. See MPEP 2106.04(a)(2)(III). Therefore, these claims are not patent eligible.
Regarding claims 11 and 12, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require that the data include “one or more [flowchart/diagram] objects” which are further steps to the “mental process”. See MPEP 2106.04(a)(2)(III). Therefore, these claims are not patent eligible.
Regarding claim 13, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim merely requires storing/retrieving/updating the data using a database, which are well-understood, routine, and conventional activities. See MPEP § 2106.05(d). Therefore, these claims are not patent eligible.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 10–14, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Dugan et al. (US 2013/0198092 A1) [hereinafter Dugan] in view of Mirho (US 10,732,815 B1) and Microsoft (“Copy contents of an Open XML package part to a document part in a different package”).
Regarding independent claim 1, Dugan teaches [a] method for automated patent preparation, comprising:	receiving user input that includes […] a plurality of application features and a corresponding system component from a plurality of system components, wherein each of the plurality of application features comprises an element of a method claim, and […]; A patent drafter prepares a claim definition file (Dugan, ¶ 99). The claim definition file may include steps of a method claim (Dugan, p. 5, Table 1). Claim elements may be linked to portions of the written description that describe or enable the element [system components] (Dugan, ¶ 106).	creating an application data object associated with a patent disclosure based on the user input, wherein the application data object comprises the plurality of application features, the plurality of system components, and […]; The claim definition file comprises e.g., claim body having claim elements and named aspects of the invention [application features] (Dugan, ¶¶ 26, 65, 104). (Most of the examples provided by Dugan are method claims, however apparatus and system claims are also supported, see e.g. Dugan, ¶¶ 123, 159, 179).	generating specification data […]; and A written description portion [specification data] is generated from the claim definition file (Dugan, ¶ 95).	generating a patent specification document based on a patent specification template and the specification data by [combining] document extensible markup language (XML) comprising a first set of XML parts corresponding to the patent specification template and a second set of XML parts corresponding to the specification data into a single document. A specification is generated from the specification template and the written description portion (Dugan, ¶ 97). XML may be used to generate the text (Dugan, ¶ 96).
Dugan teaches generating a patent specification using system components and application features, but does not expressly teach specifying an association therebetween. However, Mirho teaches:	receiving user input that includes an association between each of a plurality of application features and a corresponding system component from a plurality of system components, wherein each of the plurality of application features comprises an element […], and wherein each of the plurality of system components performs one or more of the application features; A user associates an action/outcome text node [application feature] with a component name text node [system component] using a user interface (Mirho, col. 9 ll. 10–25, ll. 35–50; FIG. 8). Similarly, a user associates an action [application feature] with an actor [system component] using a user interface (Mirho, col. 13 ll. 15–50, FIG. 13).	creating an application data object associated with a patent disclosure based on the user input, wherein the application data object comprises the plurality of application features, the plurality of system components, and the association between the plurality of application features and the plurality of system components A multi-format document memory allocation [application data object] stores the action/outcome text nodes, component name text nodes, and process description text nodes generated by associating the action/outcome and component name text nodes (Mirho, col. 9 ll. 40–55). Similarly, the object identifier text node [of the “actor”] is stored in a tree structure [application data object] together with its associated action text node (Mirho, col. 13 l. 50 to col. 14 l. 30; FIG. 14). [Although this patent’s disclosure does not use the word “patent”, the applicant is TurboPatent, a developer of patent drafting software, and the disclosed diagrams and text are of the types commonly used in patent applications.]	[generating specification data] by using a lookup function to identify the association between an application feature of the plurality of application features and the corresponding system component from the plurality of system components and generating language describing a step of a flowchart, […], and wherein the language specifies that the corresponding system component performs the application feature based on the association Process description text [language describing a step of a flowchart] is generated from the action/outcome text and component text using a combiner and associator (Mirho, col. 5 l. 5–25). The associator is a correlator that identifies the associations using a lookup table (Mirho, col. 3 l. 20; col. 3 ll. 50–55). The process description text describes a step of a flowchart, e.g. “computer 101 sends command to network” (Mirho, FIG. 4) or “sensor 201 detects activity signal” (Mirho, FIG. 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Mirho and Dugan. One would have been motivated to do so in order to generate documents that better convey the relationship between the process and the components (Mirho, col. 1 ll. 10–25).
Dugan/Mirho teaches generating documents using XML (Dugan, ¶ 96) but does not expressly teach compression. However, Microsoft teaches:	[generating a patent specification document based on a patent specification template and the specification data] by compressing document extensible markup language (XML) comprising a first set of XML parts corresponding to the patent specification template and a second set of XML parts corresponding to the specification data into a single document A part of an XML word processing document is copied from one document to another (Microsoft, p. 1 and 5–7). The documents are Office Open XML word processing documents, which are stored according to the Open Packaging Conventions (Microsoft, p. 1) which are compressed using the DEFLATE algorithm1.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Microsoft and Dugan/Mirho. Doing so would have been a matter of simple substitution of one known element (the OOXML format) for another (the unspecified XML-based format of Dugan) to obtain a predictable result (a document instance output in the OOXML format). [Furthermore, although the ZIP and OPC standards do not require compression, it would have been obvious to use compression in order to save storage space, as is well-known in the art.]
Regarding dependent claim 10, the rejection of parent claim 1 is incorporated and Dugan/Mirho/Microsoft further teaches:	associating each of the plurality of application features with the system component of the plurality of system components based on the user input. The associations between the text nodes are made using drag-and-drop selections or drop-down box selections, in a graphical user interface (Mirho, col. 6 l. 15–55).
Regarding dependent claim 11, the rejection of parent claim 1 is incorporated and Dugan/Mirho/Microsoft further teaches:	the application data object comprises one or more flowchart objects, and wherein each of the flow chart objects comprises one or more step objects, wherein each of the one or more step objects comprises a text value and a component association. Flow diagrams may be generated based on method claims (Dugan, ¶ 159); method claims are defined as a series of step elements (Dugan, ¶¶ 18, 19, 54); the flow diagrams have boxed elements [text values] and reference numbers [component associations] for correspondence between the written description and the figures (Dugan, ¶ 163); the flow diagram boxed elements correspond to the steps of the method claims (Dugan, ¶¶ 107–108, FIGs. 3.1–3.3); the claim definition may include supporting text for each element [step] for inclusion in the written description (Dugan, ¶ 62); boxes in figures may contain the text of claim elements (Dugan, ¶ 175). A flow chart memory allocation includes the action/outcome text nodes and flow chart element graphics (Mirho, col. 7 l. 55 to col. 8 l. 10).
Regarding dependent claim 12, the rejection of parent claim 1 is incorporated and Dugan/Mirho/Microsoft further teaches:	the application data object comprises one or more diagram objects, and wherein each of the diagram objects comprises one or more component objects, and wherein each of the one or more component objects comprises a component name and one or more application features from the plurality of application features. Apparatus diagrams may be generated for apparatus claims (Dugan, ¶ 159); figures have portions, e.g. boxes, that are generated based on claim elements [application features] in the claim definition file (Dugan, ¶ 62); claim elements may be structural elements [component names] (Dugan, ¶¶ 54, 78–80); boxes in figures may contain the text of claim elements (Dugan, ¶ 175).
Regarding dependent claim 13, the rejection of parent claim 1 is incorporated and Dugan/Mirho/Microsoft further teaches:	storing the application data object in a database; The claim definition file can be saved [stored] (Dugan, ¶ 203); the system stores data in a data store, which may be a database (Dugan, ¶ 214)	retrieving the application data object from the database; and A claim definition file may be received and read [retrieved] (Dugan, ¶ 123).	updating the application data object based on additional input, wherein the specification data is based on the updated application data object. The claim definition file may be edited and the claims, figures, and written description regenerated in response (Dugan, ¶ 112); a second version of the claim definition may be generated, and an updated document generated reflecting the changes between the first and second versions (Dugan, ¶ 182).
Regarding independent claim 14, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding independent claim 19, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons. Dugan teaches a processor and memory at ¶ 206.
Claims 6, 7, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dugan, Mirho, and Microsoft, further in view of Lee et al. (U.S. Pub. No. 2008/0148143 A1) [hereinafter Lee].
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Dugan/Mirho/Microsoft further teaches:	[…]	generating drawing data based on the application data object; and A figures portion is generated based on the claim definition file, e.g. flow diagram figures for the method claims (Dugan, ¶ 95).	[…]
Dugan teaches consuming the figures portion to produce a figures document (Dugan, ¶ 98) but does not appear to expressly teach using a template. However, in an analogous art, Lee teaches:	identifying a patent drawing template; Templates for generating patent files are opened (Lee, ¶ 40); the templates may be named and identified based on the part of the file, such as the drawings (Lee, ¶ 23).	[…]	generating a patent drawing document based on the patent drawing template and the drawing data. The paths of the images [drawing data] is formatted in XML and inserted into the XML template (Lee, ¶ 47) and the patent application files are generated according to the template (Lee, ¶ 48).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Lee and Dugan/Mirho/Microsoft. One would have been motivated to do so in order to make it easier for the user to generate drawing files that comply with the requirements of different patent offices and different types of patent applications (Lee, ¶¶ 4, 6, 33).
Regarding dependent claim 7, the rejection of parent claim 6 is incorporated and Dugan/Mirho/Microsoft/Lee further teaches:	the patent drawing template comprises a first set of XML parts, and the drawing data comprises a second set of XML parts. The drawing template is XML (Lee, ¶ 24); the image path is formatted in XML (Lee, ¶ 47); the claim definition file may be XML (Dugan, ¶ 16) and the generated diagram may be in a markup language such as VML [Vector Markup Language, an XML-based format] (Dugan, ¶ 160).
Regarding dependent claim 17, this claim recites limitations similar to those of claim 6, and therefore is rejected for the same reasons.
Regarding dependent claim 20, this claim recites limitations similar to those of claim 6, and therefore is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is (571) 270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
/Tyler Schallhorn/Examiner, Art Unit 2176




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See ISO/IEC 29500-2 § 10.2.5 (p. 39).